Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/10/2021 has been entered.
 
Election/Restrictions
Applicant’s election of Group (I) and cannabidiol as the elected first active component and caffeine as the elected second active component is maintained. 

Claim Status
Claims 1, 4-13, 15-18, and 20-21 are pending. Claims 9-12 are withdrawn. Claims 3, 2, 14, and 19 are canceled. Claims 1, 4-8, 13, 15-18, and 20-21 are examined in accordance to the elected species. 



Action Summary
Claims 1, 4-8, 13, 15-18, and 20-21 rejected under 35 U.S.C. 103 as being un-patentabl eover Victor et al. (US2016/0324777 A1) In view of Ostojic, Res Sports Med Oct-Dec 2006;14(4):289-99 are maintained, but modified and revisited in light of the claim amendment..

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 5, and 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The recitation of “wherein the first component, the second component, and the third component are the only active ingredients” render the claim indefinite in light of the dependent claim reciting the nutritional composition is in form of an orally administrable liquid composition comprising water, fruit juice, yogurt, or pudding. The instant specification does not describe the way nutritional composition of claim 1 is formed into a fruit juice, yogurt, or pudding. The plain meaning of fruit juice, yogurt, and pudding imply the inclusion of other active ingredients. For example, teaches Yogurt is a rich 12, folate, niacin, magnesium, and zinc, see Introduction Section. Therefore, the Examiner interprets the nutritional composition of claims 1, in light of dependent claims 4, 5, and 7-8 as being an orally administrable liquid composition comprising fruit juice, yogurt, or pudding  to contain other components that comprises of active ingredients, which is met by the obvious rejection below. 

				
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1, 4-8, 13, 15-18, and 20-21 are rejected under 35 U.S.C. 103 as being un-patentable over Victor et al. (US2016/0324777 A1) In view of Ostojic, Res Sports Med Oct-Dec 2006;14(4):289-99.
	Victor et al. teaches a composition, comprising: 5 wt % to 95 wt % of a plant material harvested from one or more of Camellia sinensis, Cannabis sativa, yerba mate, a peppermint, a peppermint leaf and a peppermint leaf power; 0.25 wt % to 25 wt % of a green tea extract; up to 70 wt % of one or more of a monk fruit extract, sodium gluconate, a lemon juice powder, a natural flavor; and a honey powder; and said composition having water in a range of from 0 wt % to 10 wt %., see claim 1. Moreover, Victor et al. teaches the composition can be used and consumed in a variety of ways most commonly in a dried form in a porous bag which is infused with water to create a tea drink, commonly used as an additive in beverages  and other products designed for ingestion, wherein the health benefits of the green tea compositions disclosed herein can include, but are not limited to, weight loss, diabetes, heart disease, powder, see para [0011]. One would reasonably expect infusing the dried form of the tea that includes a powder in water to give a suspension or a dispersion. Victor et al. teaches the tea compositions can be a nutritional supplement and administered orally, see para [0081].. Additionally, Victor et al. teaches the further comprising 0.015 wt % to 15 wt % of a caffeine powder. Said 0.015 wt % to 15 wt % amounts to 0.15 mg to 150 mg. Additionally, Victor et al. teaches the composition further comprising 0.1 wt % to 10 wt % of a cannabidiol (CBD), see claim 70. Said 0.1 wt % to 10 wt % amounts to 1 mg to 100 mg. 
Victor et al. does not teach 1 to 30 mg/dose of yohimbine, yohimbine HCl, yohimbine monglycine ester, yohimbine alkyl amine, or a mixture thereof. 
Ostojic teaches the use of yohimbine supplementation at a dose of 20 mg per day as a fat loss strategy in elite athletes, see Abstract. 
It would have been prima facie obvious for a person of ordinary skill in the art at the time of the invention was made to combine the composition disclosed by Victor’s reference with the composition set forth by Ostojic because each is taught by the prior art to be useful for the same purpose (i.e., weight or fat loss). See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  Further, a person of ordinary skill in the art would reasonably have expected to be successful because both compositions were shown to be useful separately for the exact same purpose and thus would be expected to be similarly useful when used together.

Moreover, the examiner notes that Applicants have resorted to the use of the transitional phrase “consisting essentially of”. The examiner brings to Applicants’ attention that for the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising” See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355. The examiner also reminds Applicants that if an applicant contends that additional steps or materials in the prior art are excluded by the recitation of “consisting essentially of,” applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention. In re De Lajarte, 337 F.2d 870, 143 USPQ 256 (CCPA 1964). See also Ex parte
	Applicant’s argument and Response to Applicant’s argument 
Applicant argues that the resulting composition would contain active ingredients other than cannabidiol and cannabinol derived from the harvested plant material. Even if a person of ordinary skill in the art were to use a plant material harvested from Cannabis sativa, this herb contains a variety of active ingredients, including tetrahydrocannabinol (THC), as well as cannabidiol and cannabinol. If a plant material harvested from Cannabis sativa were to be used, the resulting composition would contain active ingredients other than cannabidiol and cannabinol, e.g., THC. While Victor suggests that cannabidiol or THC can be added to the In response, the Examiner finds Applicant’s argument not persuasive, Victor’s formulation may well include plant material harvested from Cannabis sativa, yerba mate, peppermint, peppermint leaf and peppermint leaf powder that may contain a variety of active ingredients. However, the Examiner contends that definition of nutritional composition of claim 1 having the recited first component, the recited second component, and  the recited third component as being the only active ingredients does allow for other active ingredients. The same reasoning applies to Applicant’s argument that yohimbine cannot be combined with the formulation taught by Victor.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-8, 13, 15-18, and 20-21 are provisionally rejected on the ground of non-statutory double patenting as being un-patentable over claims 1, 3-6, and 8-15 of copending Application No. 16/541,731 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending 
Accordingly, regardless of the description of the instant claimed composition, i.e. a nutritional composition or an orally administrable liquid composition, the composition of the copending claims  is structurally similar to that of the instant claimed. That means the copending claimed composition is capable of being a nutritional compotation and an orally administrable liquid composition.
 This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669.  The examiner can normally be reached on Monday-Thursday from 7.00am-5.30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN P CORNET/Primary Examiner, Art Unit 1628